 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 7                                AT SEATTLE
 8    UNITED STATES OF AMERICA,                NO. CR10-103RAJ
 9                               Plaintiff,
                                               ORDER DENYING
10                    v.                       DEFENDANT’S MOTION TO
                                               EXTEND TEMPORARY RELEASE
11                                             FROM CUSTODY
12    SEBASTIAN LARRY LUBERS,

13                             Defendant.

14
            THIS MATTER has come before the Court upon Defendant Sebastian Larry
15
     Lubers’ Motion to Extend Temporary Release from Custody. The Court, having
16
     considered the motion, the government’s and Probation’s opposition, and the files
17
     and records in this case, hereby
18
            ORDERS that Defendant’s Motion to Extend Temporary Release (Dkt. #205)
19
     is DENIED. As previously ordered by this Court, Defendant shall return and
20
     surrender to custody and the Federal Detention Center at SeaTac no later than
21   5:00 p.m. on November 29, 2018.
22        DATED this 29th day of November, 2018.
23

24                                                   A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge

26


      ORDER DENYING MOTION TO
      EXTEND TEMPORARY RELEASE – 1
